--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, ACCESS ALTERNATIVE GROUP S.A. or their successors
and assigns, ("Holder") is entitled to purchase, subject to the terms and
conditions hereof, up to a total of ONE MILLION (1,000,000) shares of the Common
Stock ("Shares") of AUROR CAPITAL CORP., a Nevada Corporation (the
"Corporation"), upon exercise of this Warrant along with presentation of the
full purchase price due for such Shares. The purchase price of the Shares is
equal to $0.15 per share (the "Exercise Price"). Notwithstanding anything to the
contrary contained herein, this Warrant shall expire at 5:00pm Eastern Time on
January 21, 2013 (the “Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.15 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

     (a)      In case the Corporation shall at any time after the date of this
Warrant:

     (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

     (ii)      Subdivide its outstanding shares of Common Stock;

     (iii)      Combine its outstanding shares of Common Stock; or

     (iv)      Issue any other shares of capital stock by reclassification of
its shares of Common Stock, the number and kind of shares purchasable upon the
exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                          (b)      Whenever the number or kind of shares
purchasable upon the exercise of this Warrant is adjusted, the Exercise Price
per share payable upon exercise of this Warrant shall be proportionately
adjusted by multiplying such Exercise Price immediately prior to such adjustment
by a fraction, the numerator of which shall be the number of shares purchasable
upon exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                          (c)      In case of any reorganization of the
Corporation, or in case of any reclassification or change of outstanding Common
Stock issuable upon exercise of this Warrant (other than a change in par value,
or from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: ACCESS ALTERNATIVE
GROUP S.A     P.O. Box C.B. 13997     Nassau, Bahamas     Attn: Robert
Montgomery     Ph. (242) 362-4163     Fx. (242) 362-4565

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

3

--------------------------------------------------------------------------------

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed replaced with a valid and enforceable
provision, which comes as close as possible to the economic purpose of the
invalid, void or unenforceable provision, and the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                                       

          Ian McBean 
          President, CEO and Director




4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, ACCESS ALTERNATIVE GROUP S.A. or their successors
and assigns, ("Holder") is entitled to purchase, subject to the terms and
conditions hereof, up to a total of ONE MILLION (1,000,000) shares of the Common
Stock ("Shares") of AUROR CAPITAL CORP., a Nevada Corporation (the
"Corporation"), upon exercise of this Warrant along with presentation of the
full purchase price due for such Shares. The purchase price of the Shares is
equal to $0.20 per share (the "Exercise Price"). Notwithstanding anything to the
contrary contained herein, this Warrant shall expire at 5:00pm Eastern Time on
January 21, 2013 (the “Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.20 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

(a)      In case the Corporation shall at any time after the date of this
Warrant:

          (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

          (ii)      Subdivide its outstanding shares of Common Stock;

          (iii)      Combine its outstanding shares of Common Stock; or

          (iv)      Issue any other shares of capital stock by reclassification
of its shares of Common Stock, the number and kind of shares purchasable upon
the exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                    (b)      Whenever the number or kind of shares purchasable
upon the exercise of this Warrant is adjusted, the Exercise Price per share
payable upon exercise of this Warrant shall be proportionately adjusted by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction, the numerator of which shall be the number of shares purchasable upon
exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                    (c)      In case of any reorganization of the Corporation,
or in case of any reclassification or change of outstanding Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: ACCESS ALTERNATIVE
GROUP S.A     P.O. Box C.B. 13997     Nassau, Bahamas     Attn: Robert
Montgomery     Ph. (242) 362-4163     Fx. (242) 362-4565

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

3

--------------------------------------------------------------------------------

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed replaced with a valid and enforceable
provision, which comes as close as possible to the economic purpose of the
invalid, void or unenforceable provision, and the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                             

          Ian McBean 
          President, CEO and Director


4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, BIRCH FIRST ADVISORS, LLC or their successors and
assigns, ("Holder") is entitled to purchase, subject to the terms and conditions
hereof, up to a total of ONE MILLION (1,000,000) shares of the Common Stock
("Shares") of AUROR CAPITAL CORP., a Nevada Corporation (the "Corporation"),
upon exercise of this Warrant along with presentation of the full purchase price
due for such Shares. The purchase price of the Shares is equal to $0.15 per
share (the "Exercise Price"). Notwithstanding anything to the contrary contained
herein, this Warrant shall expire at 5:00pm Eastern Time on January 21, 2013
(the “Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.15 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

          (a)      In case the Corporation shall at any time after the date of
this Warrant:

          (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

          (ii)      Subdivide its outstanding shares of Common Stock;

          (iii)      Combine its outstanding shares of Common Stock; or

          (iv)      Issue any other shares of capital stock by reclassification
of its shares of Common Stock, the number and kind of shares purchasable upon
the exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                           (b)      Whenever the number or kind of shares
purchasable upon the exercise of this Warrant is adjusted, the Exercise Price
per share payable upon exercise of this Warrant shall be proportionately
adjusted by multiplying such Exercise Price immediately prior to such adjustment
by a fraction, the numerator of which shall be the number of shares purchasable
upon exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                           (c)      In case of any reorganization of the
Corporation, or in case of any reclassification or change of outstanding Common
Stock issuable upon exercise of this Warrant (other than a change in par value,
or from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: BIRCH FIRST ADVISORS,
LLC     350 S. County Rd., Ste. 102-140     Palm Beach, Florida 33480     Attn:
Daniel A. Carr     Ph. (248) 281-5362

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed

3

--------------------------------------------------------------------------------

replaced with a valid and enforceable provision, which comes as close as
possible to the economic purpose of the invalid, void or unenforceable
provision, and the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                                       

          Ian McBean 
          President, CEO and Director

4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, BIRCH FIRST ADVISORS, LLC or their successors and
assigns, ("Holder") is entitled to purchase, subject to the terms and conditions
hereof, up to a total of ONE MILLION (1,000,000) shares of the Common Stock
("Shares") of AUROR CAPITAL CORP., a Nevada Corporation (the "Corporation"),
upon exercise of this Warrant along with presentation of the full purchase price
due for such Shares. The purchase price of the Shares is equal to $0.20 per
share (the "Exercise Price"). Notwithstanding anything to the contrary contained
herein, this Warrant shall expire at 5:00pm Eastern Time on January 21, 2013
(the “Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.20 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant.  The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

     (a)      In case the Corporation shall at any time after the date of this
Warrant:

     (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

     (ii)      Subdivide its outstanding shares of Common Stock;

     (iii)      Combine its outstanding shares of Common Stock; or

     (iv)      Issue any other shares of capital stock by reclassification of
its shares of Common Stock, the number and kind of shares purchasable upon the
exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                            (b)      Whenever the number or kind of shares
purchasable upon the exercise of this Warrant is adjusted, the Exercise Price
per share payable upon exercise of this Warrant shall be proportionately
adjusted by multiplying such Exercise Price immediately prior to such adjustment
by a fraction, the numerator of which shall be the number of shares purchasable
upon exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                            (c)      In case of any reorganization of the
Corporation, or in case of any reclassification or change of outstanding Common
Stock issuable upon exercise of this Warrant (other than a change in par value,
or from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: BIRCH FIRST ADVISORS,
LLC     350 S. County Rd., Ste. 102-140     Palm Beach, Florida 33480     Attn:
Daniel A. Carr     Ph. (248) 281-5362

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed

3

--------------------------------------------------------------------------------

replaced with a valid and enforceable provision, which comes as close as
possible to the economic purpose of the invalid, void or unenforceable
provision, and the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                                       

          Ian McBean 
          President, CEO and Director

4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, BREAKWATER INTERNATIONAL, INC or their successors
and assigns, ("Holder") is entitled to purchase, subject to the terms and
conditions hereof, up to a total of ONE MILLION (1,000,000) shares of the Common
Stock ("Shares") of AUROR CAPITAL CORP., a Nevada Corporation (the
"Corporation"), upon exercise of this Warrant along with presentation of the
full purchase price due for such Shares. The purchase price of the Shares is
equal to $0.15 per share (the "Exercise Price"). Notwithstanding anything to the
contrary contained herein, this Warrant shall expire at 5:00pm Eastern Time on
January 21, 2013 (the “Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.15 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

          (a)      In case the Corporation shall at any time after the date of
this Warrant:

          (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

          (ii)      Subdivide its outstanding shares of Common Stock;

          (iii)      Combine its outstanding shares of Common Stock; or

          (iv)      Issue any other shares of capital stock by reclassification
of its shares of Common Stock, the number and kind of shares purchasable upon
the exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                           (b)      Whenever the number or kind of shares
purchasable upon the exercise of this Warrant is adjusted, the Exercise Price
per share payable upon exercise of this Warrant shall be proportionately
adjusted by multiplying such Exercise Price immediately prior to such adjustment
by a fraction, the numerator of which shall be the number of shares purchasable
upon exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                           (c)      In case of any reorganization of the
Corporation, or in case of any reclassification or change of outstanding Common
Stock issuable upon exercise of this Warrant (other than a change in par value,
or from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: BREAKWATER
INTERNATIONAL, INC     2 Rendezvous Road     Worthing, Christ Church    
Barbados     Attn: Barry Skinner     Ph. (246) 434-2655     Fx. (246) 435-0297

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

3

--------------------------------------------------------------------------------

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed replaced with a valid and enforceable
provision, which comes as close as possible to the economic purpose of the
invalid, void or unenforceable provision, and the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                                       

          Ian McBean 
          President, CEO and Director




4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, BREAKWATER INTERNATIONAL, INC or their successors
and assigns, ("Holder") is entitled to purchase, subject to the terms and
conditions hereof, up to a total of ONE MILLION (1,000,000) shares of the Common
Stock ("Shares") of AUROR CAPITAL CORP., a Nevada Corporation (the
"Corporation"), upon exercise of this Warrant along with presentation of the
full purchase price due for such Shares. The purchase price of the Shares is
equal to $0.20 per share (the "Exercise Price"). Notwithstanding anything to the
contrary contained herein, this Warrant shall expire at 5:00pm Eastern Time on
January 21, 2013 (the “Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.20 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

          (a)      In case the Corporation shall at any time after the date of
this Warrant:

          (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

          (ii)      Subdivide its outstanding shares of Common Stock;

          (iii)      Combine its outstanding shares of Common Stock; or

          (iv)      Issue any other shares of capital stock by reclassification
of its shares of Common Stock, the number and kind of shares purchasable upon
the exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                      (b)      Whenever the number or kind of shares purchasable
upon the exercise of this Warrant is adjusted, the Exercise Price per share
payable upon exercise of this Warrant shall be proportionately adjusted by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction, the numerator of which shall be the number of shares purchasable upon
exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                      (c)      In case of any reorganization of the Corporation,
or in case of any reclassification or change of outstanding Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: BREAKWATER
INTERNATIONAL, INC     2 Rendezvous Road     Worthing, Christ Church    
Barbados     Attn: Barry Skinner     Ph. (246) 434-2655     Fx. (246) 435-0297

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

3

--------------------------------------------------------------------------------

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed replaced with a valid and enforceable
provision, which comes as close as possible to the economic purpose of the
invalid, void or unenforceable provision, and the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                                       

          Ian McBean 
          President, CEO and Director




4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, BRISBANE MANAGEMENT LTD or their successors and
assigns, ("Holder") is entitled to purchase, subject to the terms and conditions
hereof, up to a total of ONE MILLION (1,000,000) shares of the Common Stock
("Shares") of AUROR CAPITAL CORP., a Nevada Corporation (the "Corporation"),
upon exercise of this Warrant along with presentation of the full purchase price
due for such Shares. The purchase price of the Shares is equal to $0.15 per
share (the "Exercise Price"). Notwithstanding anything to the contrary contained
herein, this Warrant shall expire at 5:00pm Eastern Time on January 21, 2013
(the “Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.15 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

          (a)      In case the Corporation shall at any time after the date of
this Warrant:

          (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

          (ii)      Subdivide its outstanding shares of Common Stock;

          (iii)      Combine its outstanding shares of Common Stock; or

          (iv)      Issue any other shares of capital stock by reclassification
of its shares of Common Stock, the number and kind of shares purchasable upon
the exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                      (b)      Whenever the number or kind of shares purchasable
upon the exercise of this Warrant is adjusted, the Exercise Price per share
payable upon exercise of this Warrant shall be proportionately adjusted by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction, the numerator of which shall be the number of shares purchasable upon
exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                      (c)      In case of any reorganization of the Corporation,
or in case of any reclassification or change of outstanding Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: BRISBANE MANAGEMENT
LTD     33 Harbor Bay Centre   Suite 1252     Nassau, Bahamas     Attn: May
Robins

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed

3

--------------------------------------------------------------------------------

replaced with a valid and enforceable provision, which comes as close as
possible to the economic purpose of the invalid, void or unenforceable
provision, and the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                                       

          Ian McBean 
          President, CEO and Director




4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, BRISBANE MANAGEMENT LTD or their successors and
assigns, ("Holder") is entitled to purchase, subject to the terms and conditions
hereof, up to a total of ONE MILLION (1,000,000) shares of the Common Stock
("Shares") of AUROR CAPITAL CORP., a Nevada Corporation (the "Corporation"),
upon exercise of this Warrant along with presentation of the full purchase price
due for such Shares. The purchase price of the Shares is equal to $0.20 per
share (the "Exercise Price"). Notwithstanding anything to the contrary contained
herein, this Warrant shall expire at 5:00pm Eastern Time on January 21, 2013
(the “Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.20 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

          (a)      In case the Corporation shall at any time after the date of
this Warrant:

          (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

          (ii)      Subdivide its outstanding shares of Common Stock;

          (iii)      Combine its outstanding shares of Common Stock; or

          (iv)      Issue any other shares of capital stock by reclassification
of its shares of Common Stock, the number and kind of shares purchasable upon
the exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                      (b)      Whenever the number or kind of shares purchasable
upon the exercise of this Warrant is adjusted, the Exercise Price per share
payable upon exercise of this Warrant shall be proportionately adjusted by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction, the numerator of which shall be the number of shares purchasable upon
exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                       (c)      In case of any reorganization of the
Corporation, or in case of any reclassification or change of outstanding Common
Stock issuable upon exercise of this Warrant (other than a change in par value,
or from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: BRISBANE MANAGEMENT
LTD     33 Harbor Bay Centre   Suite1252     Nassau, Bahamas     Attn: May
Robins

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed

3

--------------------------------------------------------------------------------

replaced with a valid and enforceable provision, which comes as close as
possible to the economic purpose of the invalid, void or unenforceable
provision, and the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

     (f)      Successors and Assigns. This Agreement shall be binding on, and
shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

     (g)      Survival. The representations, warranties and covenants made by
the parties hereto shall survive the execution and delivery of this Agreement.

     (h)      No Stockholder Rights. Prior to the exercise of this Warrant, the
Holder shall not be entitled to any rights of a stockholder with respect to the
Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                                

          Ian McBean 
          President, CEO and Director


4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, CHERRYWOOD CORP or their successors and assigns,
("Holder") is entitled to purchase, subject to the terms and conditions hereof,
up to a total of ONE MILLION (1,000,000) shares of the Common Stock ("Shares")
of AUROR CAPITAL CORP., a Nevada Corporation (the "Corporation"), upon exercise
of this Warrant along with presentation of the full purchase price due for such
Shares. The purchase price of the Shares is equal to $0.15 per share (the
"Exercise Price"). Notwithstanding anything to the contrary contained herein,
this Warrant shall expire at 5:00pm Eastern Time on January 21, 2013 (the
“Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.15 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

     (a)      In case the Corporation shall at any time after the date of this
Warrant:

     (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

     (ii)      Subdivide its outstanding shares of Common Stock;

     (iii)      Combine its outstanding shares of Common Stock; or

     (iv)      Issue any other shares of capital stock by reclassification of
its shares of Common Stock, the number and kind of shares purchasable upon the
exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                      (b)      Whenever the number or kind of shares purchasable
upon the exercise of this Warrant is adjusted, the Exercise Price per share
payable upon exercise of this Warrant shall be proportionately adjusted by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction, the numerator of which shall be the number of shares purchasable upon
exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                      (c)      In case of any reorganization of the Corporation,
or in case of any reclassification or change of outstanding Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: CHERRYWOOD CORP    
210 Elvira Mendez Street     1st Floor     Panama City, Panama     Attn: Stephen
Kelly

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed

3

--------------------------------------------------------------------------------

replaced with a valid and enforceable provision, which comes as close as
possible to the economic purpose of the invalid, void or unenforceable
provision, and the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                                       

          Ian McBean 
          President, CEO and Director




4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, CHERRYWOOD CORP or their successors and assigns,
("Holder") is entitled to purchase, subject to the terms and conditions hereof,
up to a total of ONE MILLION (1,000,000) shares of the Common Stock ("Shares")
of AUROR CAPITAL CORP., a Nevada Corporation (the "Corporation"), upon exercise
of this Warrant along with presentation of the full purchase price due for such
Shares. The purchase price of the Shares is equal to $0.20 per share (the
"Exercise Price"). Notwithstanding anything to the contrary contained herein,
this Warrant shall expire at 5:00pm Eastern Time on January 21, 2013 (the
“Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.20 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

          (a)      In case the Corporation shall at any time after the date of
this Warrant:

          (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

          (ii)      Subdivide its outstanding shares of Common Stock;

          (iii)      Combine its outstanding shares of Common Stock; or

          (iv)      Issue any other shares of capital stock by reclassification
of its shares of Common Stock, the number and kind of shares purchasable upon
the exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                      (b)      Whenever the number or kind of shares purchasable
upon the exercise of this Warrant is adjusted, the Exercise Price per share
payable upon exercise of this Warrant shall be proportionately adjusted by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction, the numerator of which shall be the number of shares purchasable upon
exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                      (c)      In case of any reorganization of the Corporation,
or in case of any reclassification or change of outstanding Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: CHERRYWOOD CORP    
210 Elvira Mendez Street     1st Floor     Panama City, Panama     Attn: Stephen
Kelly

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed

3

--------------------------------------------------------------------------------

replaced with a valid and enforceable provision, which comes as close as
possible to the economic purpose of the invalid, void or unenforceable
provision, and the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                                       

          Ian McBean 
          President, CEO and Director




4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, CRESTWAY CORP. or their successors and assigns,
("Holder") is entitled to purchase, subject to the terms and conditions hereof,
up to a total of ONE MILLION (1,000,000) shares of the Common Stock ("Shares")
of AUROR CAPITAL CORP., a Nevada Corporation (the "Corporation"), upon exercise
of this Warrant along with presentation of the full purchase price due for such
Shares. The purchase price of the Shares is equal to $0.15 per share (the
"Exercise Price"). Notwithstanding anything to the contrary contained herein,
this Warrant shall expire at 5:00pm Eastern Time on January 21, 2013 (the
“Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.15 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

          (a)      In case the Corporation shall at any time after the date of
this Warrant:

          (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

          (ii)      Subdivide its outstanding shares of Common Stock;

          (iii)      Combine its outstanding shares of Common Stock; or

          (iv)      Issue any other shares of capital stock by reclassification
of its shares of Common Stock, the number and kind of shares purchasable upon
the exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                      (b)      Whenever the number or kind of shares purchasable
upon the exercise of this Warrant is adjusted, the Exercise Price per share
payable upon exercise of this Warrant shall be proportionately adjusted by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction, the numerator of which shall be the number of shares purchasable upon
exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                      (c)      In case of any reorganization of the Corporation,
or in case of any reclassification or change of outstanding Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

         5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: CRESTWAY CORP.    
3382 Balboa Avenue     Ancon, Panama     Attn: Shane Smith

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed replaced with a valid and enforceable
provision, which comes as close as possible to the economic

3

--------------------------------------------------------------------------------

purpose of the invalid, void or unenforceable provision, and the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian
McBean                                                            

          Ian McBean 
          President, CEO and Director


4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, CRESTWAY CORP. or their successors and assigns,
("Holder") is entitled to purchase, subject to the terms and conditions hereof,
up to a total of ONE MILLION (1,000,000) shares of the Common Stock ("Shares")
of AUROR CAPITAL CORP., a Nevada Corporation (the "Corporation"), upon exercise
of this Warrant along with presentation of the full purchase price due for such
Shares. The purchase price of the Shares is equal to $0.20 per share (the
"Exercise Price"). Notwithstanding anything to the contrary contained herein,
this Warrant shall expire at 5:00pm Eastern Time on January 21, 2013 (the
“Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.20 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

          (a)      In case the Corporation shall at any time after the date of
this Warrant:

          (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

          (ii)      Subdivide its outstanding shares of Common Stock;

          (iii)      Combine its outstanding shares of Common Stock; or

          (iv)      Issue any other shares of capital stock by reclassification
of its shares of Common Stock, the number and kind of shares purchasable upon
the exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                      (b)      Whenever the number or kind of shares purchasable
upon the exercise of this Warrant is adjusted, the Exercise Price per share
payable upon exercise of this Warrant shall be proportionately adjusted by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction, the numerator of which shall be the number of shares purchasable upon
exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                      (c)      In case of any reorganization of the Corporation,
or in case of any reclassification or change of outstanding Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: CRESTWAY CORP.    
3382 Balboa Avenue     Ancon, Panama     Attn: Shane Smith

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed replaced with a valid and enforceable
provision, which comes as close as possible to the economic

3

--------------------------------------------------------------------------------

purpose of the invalid, void or unenforceable provision, and the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                                       

          Ian McBean 
          President, CEO and Director


4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, CRYSTAL RESOURCE CORPORATION or their successors
and assigns, ("Holder") is entitled to purchase, subject to the terms and
conditions hereof, up to a total of ONE MILLION (1,000,000) shares of the Common
Stock ("Shares") of AUROR CAPITAL CORP., a Nevada Corporation (the
"Corporation"), upon exercise of this Warrant along with presentation of the
full purchase price due for such Shares. The purchase price of the Shares is
equal to $0.15 per share (the "Exercise Price"). Notwithstanding anything to the
contrary contained herein, this Warrant shall expire at 5:00pm Eastern Time on
January 21, 2013 (the “Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.15 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

          (a)      In case the Corporation shall at any time after the date of
this Warrant:

          (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

          (ii)      Subdivide its outstanding shares of Common Stock;

          (iii)      Combine its outstanding shares of Common Stock; or

          (iv)      Issue any other shares of capital stock by reclassification
of its shares of Common Stock, the number and kind of shares purchasable upon
the exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                      (b)      Whenever the number or kind of shares purchasable
upon the exercise of this Warrant is adjusted, the Exercise Price per share
payable upon exercise of this Warrant shall be proportionately adjusted by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction, the numerator of which shall be the number of shares purchasable upon
exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                      (c)      In case of any reorganization of the Corporation,
or in case of any reclassification or change of outstanding Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: CRYSTAL RESOURCE
CORPORATION     Tropicana Plaza     Leeward Highway     Provideciales, Turks &
Caicos     Attn: Abbygail Gibson

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed

3

--------------------------------------------------------------------------------

replaced with a valid and enforceable provision, which comes as close as
possible to the economic purpose of the invalid, void or unenforceable
provision, and the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                                       

          Ian McBean 
          President, CEO and Director




4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, CRYSTAL RESOURCE CORPORATION or their successors
and assigns, ("Holder") is entitled to purchase, subject to the terms and
conditions hereof, up to a total of ONE MILLION (1,000,000) shares of the Common
Stock ("Shares") of AUROR CAPITAL CORP., a Nevada Corporation (the
"Corporation"), upon exercise of this Warrant along with presentation of the
full purchase price due for such Shares. The purchase price of the Shares is
equal to $0.20 per share (the "Exercise Price"). Notwithstanding anything to the
contrary contained herein, this Warrant shall expire at 5:00pm Eastern Time on
January 21, 2013 (the “Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.20 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

          (a)      In case the Corporation shall at any time after the date of
this Warrant:

          (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

          (ii)      Subdivide its outstanding shares of Common Stock;

          (iii)      Combine its outstanding shares of Common Stock; or

          (iv)      Issue any other shares of capital stock by reclassification
of its shares of Common Stock, the number and kind of shares purchasable upon
the exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                      (b)      Whenever the number or kind of shares purchasable
upon the exercise of this Warrant is adjusted, the Exercise Price per share
payable upon exercise of this Warrant shall be proportionately adjusted by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction, the numerator of which shall be the number of shares purchasable upon
exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                      (c)      In case of any reorganization of the Corporation,
or in case of any reclassification or change of outstanding Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: CRYSTAL RESOURCE
CORPORATION     Tropicana Plaza     Leeward Highway     Provideciales, Turks &
Caicos     Attn: Abbygail Gibson

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed

3

--------------------------------------------------------------------------------

replaced with a valid and enforceable provision, which comes as close as
possible to the economic purpose of the invalid, void or unenforceable
provision, and the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                                       

          Ian McBean 
          President, CEO and Director




4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, EUROPEAN MARKETING GROUP INC or their successors
and assigns, ("Holder") is entitled to purchase, subject to the terms and
conditions hereof, up to a total of ONE MILLION (1,000,000) shares of the Common
Stock ("Shares") of AUROR CAPITAL CORP., a Nevada Corporation (the
"Corporation"), upon exercise of this Warrant along with presentation of the
full purchase price due for such Shares. The purchase price of the Shares is
equal to $0.15 per share (the "Exercise Price"). Notwithstanding anything to the
contrary contained herein, this Warrant shall expire at 5:00pm Eastern Time on
January 21, 2013 (the “Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.15 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

          (a)      In case the Corporation shall at any time after the date of
this Warrant:

          (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

          (ii)      Subdivide its outstanding shares of Common Stock;

          (iii)      Combine its outstanding shares of Common Stock; or

          (iv)      Issue any other shares of capital stock by reclassification
of its shares of Common Stock, the number and kind of shares purchasable upon
the exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                      (b)      Whenever the number or kind of shares purchasable
upon the exercise of this Warrant is adjusted, the Exercise Price per share
payable upon exercise of this Warrant shall be proportionately adjusted by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction, the numerator of which shall be the number of shares purchasable upon
exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                      (c)      In case of any reorganization of the Corporation,
or in case of any reclassification or change of outstanding Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder:   EUROPEAN MARKETING
GROUP INC     C/O Swisspartners Wealth Management AG     Am Schanzengraben 23  
  P.O. Box CH-8022 Zürich     Attn: Marcela A. Doljak

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed

3

--------------------------------------------------------------------------------

replaced with a valid and enforceable provision, which comes as close as
possible to the economic purpose of the invalid, void or unenforceable
provision, and the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                                       

          Ian McBean 
          President, CEO and Director




4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, EUROPEAN MARKETING GROUP INC or their successors
and assigns, ("Holder") is entitled to purchase, subject to the terms and
conditions hereof, up to a total of ONE MILLION (1,000,000) shares of the Common
Stock ("Shares") of AUROR CAPITAL CORP., a Nevada Corporation (the
"Corporation"), upon exercise of this Warrant along with presentation of the
full purchase price due for such Shares. The purchase price of the Shares is
equal to $0.20 per share (the "Exercise Price"). Notwithstanding anything to the
contrary contained herein, this Warrant shall expire at 5:00pm Eastern Time on
January 21, 2013 (the “Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.20 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

          (a)      In case the Corporation shall at any time after the date of
this Warrant:

          (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

          (ii)      Subdivide its outstanding shares of Common Stock;

          (iii)      Combine its outstanding shares of Common Stock; or

          (iv)      Issue any other shares of capital stock by reclassification
of its shares of Common Stock, the number and kind of shares purchasable upon
the exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                    (b)      Whenever the number or kind of shares purchasable
upon the exercise of this Warrant is adjusted, the Exercise Price per share
payable upon exercise of this Warrant shall be proportionately adjusted by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction, the numerator of which shall be the number of shares purchasable upon
exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                      (c)      In case of any reorganization of the Corporation,
or in case of any reclassification or change of outstanding Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company:   AUROR CAPITAL CORP.     39555 Orchard Hill Place,    
Suite 600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder:   EUROPEAN MARKETING
GROUP INC     C/O Swisspartners Wealth Management AG     Am Schanzengraben 23  
  P.O. Box CH-8022 Zürich     Attn: Marcela A. Doljak

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed

3

--------------------------------------------------------------------------------

replaced with a valid and enforceable provision, which comes as close as
possible to the economic purpose of the invalid, void or unenforceable
provision, and the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                                       

          Ian McBean 
          President, CEO and Director




4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, HIGH TEMPO LTD or their successors and assigns,
("Holder") is entitled to purchase, subject to the terms and conditions hereof,
up to a total of ONE MILLION (1,000,000) shares of the Common Stock ("Shares")
of AUROR CAPITAL CORP., a Nevada Corporation (the "Corporation"), upon exercise
of this Warrant along with presentation of the full purchase price due for such
Shares. The purchase price of the Shares is equal to $0.15 per share (the
"Exercise Price"). Notwithstanding anything to the contrary contained herein,
this Warrant shall expire at 5:00pm Eastern Time on January 21, 2013 (the
“Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.15 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

          (a)      In case the Corporation shall at any time after the date of
this Warrant:

          (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

          (ii)      Subdivide its outstanding shares of Common Stock;

          (iii)      Combine its outstanding shares of Common Stock; or

          (iv)      Issue any other shares of capital stock by reclassification
of its shares of Common Stock, the number and kind of shares purchasable upon
the exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                      (b)      Whenever the number or kind of shares purchasable
upon the exercise of this Warrant is adjusted, the Exercise Price per share
payable upon exercise of this Warrant shall be proportionately adjusted by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction, the numerator of which shall be the number of shares purchasable upon
exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                      (c)      In case of any reorganization of the Corporation,
or in case of any reclassification or change of outstanding Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: HIGH TEMPO LTD     8
Main Street     Charlestown, Nevis     Attn: Brenda Cocksedge

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed replaced with a valid and enforceable
provision, which comes as close as possible to the economic

3

--------------------------------------------------------------------------------

purpose of the invalid, void or unenforceable provision, and the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                                       

          Ian McBean 
          President, CEO and Director

4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, HIGH TEMPO LTD or their successors and assigns,
("Holder") is entitled to purchase, subject to the terms and conditions hereof,
up to a total of ONE MILLION (1,000,000) shares of the Common Stock ("Shares")
of AUROR CAPITAL CORP., a Nevada Corporation (the "Corporation"), upon exercise
of this Warrant along with presentation of the full purchase price due for such
Shares. The purchase price of the Shares is equal to $0.20 per share (the
"Exercise Price"). Notwithstanding anything to the contrary contained herein,
this Warrant shall expire at 5:00pm Eastern Time on January 21, 2013 (the
“Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.20 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

          (a)      In case the Corporation shall at any time after the date of
this Warrant:

          (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

          (ii)      Subdivide its outstanding shares of Common Stock;

          (iii)      Combine its outstanding shares of Common Stock; or

          (iv)      Issue any other shares of capital stock by reclassification
of its shares of Common Stock, the number and kind of shares purchasable upon
the exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                      (b)      Whenever the number or kind of shares purchasable
upon the exercise of this Warrant is adjusted, the Exercise Price per share
payable upon exercise of this Warrant shall be proportionately adjusted by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction, the numerator of which shall be the number of shares purchasable upon
exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                      (c)      In case of any reorganization of the Corporation,
or in case of any reclassification or change of outstanding Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: HIGH TEMPO LTD     8
Main Street     Charlestown, Nevis     Attn: Brenda Cocksedge

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed replaced with a valid and enforceable
provision, which comes as close as possible to the economic

3

--------------------------------------------------------------------------------

purpose of the invalid, void or unenforceable provision, and the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                                       

          Ian McBean 
          President, CEO and Director




4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, JENSEN INTERNATIONAL INC or their successors and
assigns, ("Holder") is entitled to purchase, subject to the terms and conditions
hereof, up to a total of ONE MILLION (1,000,000) shares of the Common Stock
("Shares") of AUROR CAPITAL CORP., a Nevada Corporation (the "Corporation"),
upon exercise of this Warrant along with presentation of the full purchase price
due for such Shares. The purchase price of the Shares is equal to $0.15 per
share (the "Exercise Price"). Notwithstanding anything to the contrary contained
herein, this Warrant shall expire at 5:00pm Eastern Time on January 21, 2013
(the “Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.15 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

          (a)      In case the Corporation shall at any time after the date of
this Warrant:

          (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

          (ii)      Subdivide its outstanding shares of Common Stock;

          (iii)      Combine its outstanding shares of Common Stock; or

          (iv)      Issue any other shares of capital stock by reclassification
of its shares of Common Stock, the number and kind of shares purchasable upon
the exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                      (b)      Whenever the number or kind of shares purchasable
upon the exercise of this Warrant is adjusted, the Exercise Price per share
payable upon exercise of this Warrant shall be proportionately adjusted by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction, the numerator of which shall be the number of shares purchasable upon
exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                      (c)      In case of any reorganization of the Corporation,
or in case of any reclassification or change of outstanding Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: JENSEN INTERNATIONAL
INC   3rd Floor     King's Court, Bay Street     Nassau, Bahamas     Attn: Kofi
Bain

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed

3

--------------------------------------------------------------------------------

replaced with a valid and enforceable provision, which comes as close as
possible to the economic purpose of the invalid, void or unenforceable
provision, and the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                                       

          Ian McBean 
          President, CEO and Director




4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, JENSEN INTERNATIONAL INC or their successors and
assigns, ("Holder") is entitled to purchase, subject to the terms and conditions
hereof, up to a total of ONE MILLION (1,000,000) shares of the Common Stock
("Shares") of AUROR CAPITAL CORP., a Nevada Corporation (the "Corporation"),
upon exercise of this Warrant along with presentation of the full purchase price
due for such Shares. The purchase price of the Shares is equal to $0.20 per
share (the "Exercise Price"). Notwithstanding anything to the contrary contained
herein, this Warrant shall expire at 5:00pm Eastern Time on January 21, 2013
(the “Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.20 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

          (a)      In case the Corporation shall at any time after the date of
this Warrant:

          (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

          (ii)      Subdivide its outstanding shares of Common Stock;

          (iii)      Combine its outstanding shares of Common Stock; or

          (iv)      Issue any other shares of capital stock by reclassification
of its shares of Common Stock, the number and kind of shares purchasable upon
the exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                      (b)      Whenever the number or kind of shares purchasable
upon the exercise of this Warrant is adjusted, the Exercise Price per share
payable upon exercise of this Warrant shall be proportionately adjusted by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction, the numerator of which shall be the number of shares purchasable upon
exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                      (c)      In case of any reorganization of the Corporation,
or in case of any reclassification or change of outstanding Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: JENSEN INTERNATIONAL
INC   3rd Floor     King's Court, Bay Street     Nassau, Bahamas     Attn: Kofi
Bain

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed

3

--------------------------------------------------------------------------------

replaced with a valid and enforceable provision, which comes as close as
possible to the economic purpose of the invalid, void or unenforceable
provision, and the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                                       

          Ian McBean 
          President, CEO and Director




4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


8,888,888 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, MOUNT KNOWLEDGE, INC or their successors and
assigns, ("Holder") is entitled to purchase, subject to the terms and conditions
hereof, up to a total of EIGHT MILLION EIGHT HUNDRED EIGHTY-EIGHT THOUSAND EIGHT
HUNDRED EIGHTY-EIGHT (8,888,888) shares of the Common Stock ("Shares") of AUROR
CAPITAL CORP., a Nevada Corporation (the "Corporation"), upon exercise of this
Warrant along with presentation of the full purchase price due for such Shares.
The purchase price of the Shares is equal to $0.0001 per share (the "Exercise
Price"). Notwithstanding anything to the contrary contained herein, this Warrant
shall expire at 5:00pm Eastern Time on January 21, 2013 (the “Termination
Date”).

          1.      Exercise of Warrants. The Holder may, at any time after the
first twenty-four (24) months from the date of execution of this Warrant and
prior to the Termination Date, exercise this Warrant in whole or in part at an
exercise price per share equal to $0.0001 per share, subject to adjustment as
provided herein (the “Exercise Price”), by the surrender of this Warrant
(properly endorsed) at the principal office of the Corporation, or at such other
agency or office of the Corporation in the United States of America as the
Corporation may designate by notice in writing to the Holder at the address of
such Holder appearing on the books of the Corporation, and by payment to the
Corporation of the Exercise Price in lawful money of the United States by check
or wire transfer for each share of Common Stock being purchased. Upon any
partial exercise of this Warrant, there shall be executed and issued to the
Holder a new Warrant in respect of the shares of Common Stock as to which this
Warrant shall not have been exercised. In the event of the exercise of the
rights represented by this Warrant, a certificate or certificates for the
Warrant Shares so purchased, as applicable, registered in the name of the
Holder, shall be delivered to the Holder hereof as soon as practicable after the
rights represented by this Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

          (a)      In case the Corporation shall at any time after the date of
this Warrant:

          (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

          (ii)      Subdivide its outstanding shares of Common Stock;

          (iii)      Combine its outstanding shares of Common Stock; or

          (iv)      Issue any other shares of capital stock by reclassification
of its shares of Common Stock, the number and kind of shares purchasable upon
the exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or

--------------------------------------------------------------------------------

reclassification shall be adjusted so that Holder shall be entitled to receive
the aggregate number and kind of shares which, if this Warrant had been
exercised prior to such event, Holder would have owned upon such exercise and
been entitled to receive by virtue of such dividend, subdivision, combination,
or reclassification. Such adjustment shall be made successively whenever any
event listed above shall occur.

                      (b)      Whenever the number or kind of shares purchasable
upon the exercise of this Warrant is adjusted, the Exercise Price per share
payable upon exercise of this Warrant shall be proportionately adjusted by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction, the numerator of which shall be the number of shares purchasable upon
exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                      (c)      In case of any reorganization of the Corporation,
or in case of any reclassification or change of outstanding Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR

2

--------------------------------------------------------------------------------

OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: MOUNT KNOWLEDGE, INC.
    99-B Sheppard Ave., West;     Toronto, ON M2N 1B4   Canada     Tel: (416)
858-2618     Fax: (416) 848-6891     Attn: Erwin Sniedzins

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

3

--------------------------------------------------------------------------------

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed replaced with a valid and enforceable
provision, which comes as close as possible to the economic purpose of the
invalid, void or unenforceable provision, and the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                                       

          Ian McBean 
          President, CEO and Director




4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT

1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

     THIS CERTIFIES THAT, SCANDIVEST, LLC or their successors and assigns,
("Holder") is entitled to purchase, subject to the terms and conditions hereof,
up to a total of ONE MILLION (1,000,000) shares of the Common Stock ("Shares")
of AUROR CAPITAL CORP., a Nevada Corporation (the "Corporation"), upon exercise
of this Warrant along with presentation of the full purchase price due for such
Shares. The purchase price of the Shares is equal to $0.15 per share (the
"Exercise Price"). Notwithstanding anything to the contrary contained herein,
this Warrant shall expire at 5:00pm Eastern Time on January 21, 2013 (the
“Termination Date”).

     1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.15 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

     2.      Reservation of Warrant Shares. The Corporation agrees that, prior
to the expiration of this Warrant, it will at all times have authorized and in
reserve, and will keep available, solely for issuance or delivery upon the
exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

     3.      No Stockholder Rights. This Warrant shall not entitle the holder
hereof to any voting rights or other rights as a stockholder of the Corporation.

     4.      Adjustment of Exercise Price and Number of Shares Deliverable Upon
Exercise of Warrant.

The Exercise Price and the number of Shares purchasable upon the exercise of
this Warrant are subject to adjustment from time to time upon the occurrence of
the events enumerated in this paragraph.

          (a) In case the Corporation shall at any time after the date of this
Warrant:

          (i) Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

          (ii) Subdivide its outstanding shares of Common Stock;

          (iii) Combine its outstanding shares of Common Stock; or

          (iv) Issue any other shares of capital stock by reclassification of
its shares of Common Stock, the number and kind of shares purchasable upon the
exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                    (b) Whenever the number or kind of shares purchasable upon
the exercise of this Warrant is adjusted, the Exercise Price per share payable
upon exercise of this Warrant shall be proportionately adjusted by multiplying
such Exercise Price immediately prior to such adjustment by a fraction, the
numerator of which shall be the number of shares purchasable upon exercise of
the Warrant immediately prior to such adjustment, and the denominator of which
shall be the number of shares purchasable immediately thereafter.

                    (c) In case of any reorganization of the Corporation, or in
case of any reclassification or change of outstanding Common Stock issuable upon
exercise of this Warrant (other than a change in par value, or from par value to
no par value, or from no par value to par value, or as a result of a subdivision
or split-up or combination of the Common Stock), or in case of any consolidation
or merger of the Company with or into another entity (other than a consolidation
or merger with a subsidiary or a continuing corporation), or in case of any sale
or conveyance to another entity of all or substantially all of the property of
the Corporation, then, as a condition of such reorganization, reclassification,
change, consolidation, merger, sale, or conveyance, the Corporation or such
successor or purchasing entity, as the case may be, shall forthwith provide to
Holder a supplemental warrant (the "Supplemental Warrant") which will make
lawful and adequate provision whereby Holder shall have the right thereafter to
receive, upon exercise of such Supplemental Warrant, the kind and amount of
shares and other securities and property which would have been received upon
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance by a holder of a number of shares of Common Stock equal to the number
of Shares issuable upon exercise of this Warrant immediately prior to such
reorganization, reclassification, change, consolidation, merger, sale, or
conveyance. Such Supplemental Warrant shall include provision for adjustments
which shall be as nearly equivalent as may be practicable to the adjustments
provided for herein. The above provisions shall similarly apply to successive
reorganizations, reclassifications, and changes of Common Stock and to
successive consolidations, mergers, sales, or conveyances.

     5.      Partial Exercise. In the event Holder shall exercise this Warrant
as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

     6.      Transfer. The Warrant may only be transferred prior to Termination
Date in the same manner as shares of the Common Stock may be transferred under
the terms of the By-laws of the Corporation, as currently in effect. Holder
acknowledges that the securities represented by this Warrant and the Common
Stock issuable upon exercise of this Warrant have not been registered under the
Securities Act of 1933 or qualified under the Securities laws of any state, and
may only be transferred or issued in compliance with such laws.

     7.      Legend and Stop Transfer Orders. Unless the Warrant Shares have
been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

     8.      Notices. All written notices, demands, or requests of any kind,
which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: SCANDIVEST, LLC    
7512 Dr. Phillips Blvd.     Ste. 50-912     Orlando, Florida 32819     Attn:
Peter S. Bjorklund     Ph. (407) 279-0071

     9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

     10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

     11.      Miscellaneous.

          (a) Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b) U.S. Dollars. All references in this Warrant to “dollars” or “$”
shall mean the U.S. dollar.

          (c) Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d) Counterparts. This agreement may be executed in counterparts, and
any such executed counterpart shall be, and shall be deemed to be, an original
instrument.

3

--------------------------------------------------------------------------------

          (e) Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, it shall be deemed replaced with a valid and enforceable
provision, which comes as close as possible to the economic purpose of the
invalid, void or unenforceable provision, and the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

          (f) Successors and Assigns. This Agreement shall be binding on, and
shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g) Survival. The representations, warranties and covenants made by
the parties hereto shall survive the execution and delivery of this Agreement.

          (h) No Stockholder Rights. Prior to the exercise of this Warrant, the
Holder shall not be entitled to any rights of a stockholder with respect to the
Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

     IN WITNESS WHEREOF, the Corporation has caused this Warrant to be executed
by its duly authorized officers and the corporate seal hereunto affixed on this
21st day of January 2010.

  AUROR CAPITAL CORP.   a Nevada Corporation                     By: /s/ Ian
McBean           Ian McBean     President, CEO and Director

4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, SCANDIVEST, LLC or their successors and assigns,
("Holder") is entitled to purchase, subject to the terms and conditions hereof,
up to a total of ONE MILLION (1,000,000) shares of the Common Stock ("Shares")
of AUROR CAPITAL CORP., a Nevada Corporation (the "Corporation"), upon exercise
of this Warrant along with presentation of the full purchase price due for such
Shares. The purchase price of the Shares is equal to $0.20 per share (the
"Exercise Price"). Notwithstanding anything to the contrary contained herein,
this Warrant shall expire at 5:00pm Eastern Time on January 21, 2013 (the
“Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.20 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

          (a)      In case the Corporation shall at any time after the date of
this Warrant:

          (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

          (ii)      Subdivide its outstanding shares of Common Stock;

          (iii)      Combine its outstanding shares of Common Stock; or

          (iv)      Issue any other shares of capital stock by reclassification
of its shares of Common Stock, the number and kind of shares purchasable upon
the exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                      (b)      Whenever the number or kind of shares purchasable
upon the exercise of this Warrant is adjusted, the Exercise Price per share
payable upon exercise of this Warrant shall be proportionately adjusted by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction, the numerator of which shall be the number of shares purchasable upon
exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                      (c)      In case of any reorganization of the Corporation,
or in case of any reclassification or change of outstanding Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: SCANDIVEST, LLC    
7512 Dr. Phillips Blvd.     Ste. 50-912     Orlando, Florida 32819     Attn:
Peter S. Bjorklund     Ph. (407) 279-0071

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

3

--------------------------------------------------------------------------------

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed replaced with a valid and enforceable
provision, which comes as close as possible to the economic purpose of the
invalid, void or unenforceable provision, and the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                                       

          Ian McBean 
          President, CEO and Director




4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, VANTECH SECURITIES LTD or their successors and
assigns, ("Holder") is entitled to purchase, subject to the terms and conditions
hereof, up to a total of ONE MILLION (1,000,000) shares of the Common Stock
("Shares") of AUROR CAPITAL CORP., a Nevada Corporation (the "Corporation"),
upon exercise of this Warrant along with presentation of the full purchase price
due for such Shares. The purchase price of the Shares is equal to $0.15 per
share (the "Exercise Price"). Notwithstanding anything to the contrary contained
herein, this Warrant shall expire at 5:00pm Eastern Time on January 21, 2013
(the “Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.15 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

          (a)      In case the Corporation shall at any time after the date of
this Warrant:

          (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

          (ii)      Subdivide its outstanding shares of Common Stock;

          (iii)      Combine its outstanding shares of Common Stock; or

          (iv)      Issue any other shares of capital stock by reclassification
of its shares of Common Stock, the number and kind of shares purchasable upon
the exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                      (b)      Whenever the number or kind of shares purchasable
upon the exercise of this Warrant is adjusted, the Exercise Price per share
payable upon exercise of this Warrant shall be proportionately adjusted by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction, the numerator of which shall be the number of shares purchasable upon
exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                      (c)      In case of any reorganization of the Corporation,
or in case of any reclassification or change of outstanding Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: VANTECH SECURITIES LTD
    P.O. Box C.B. 13997     Nassau, Bahamas     Attn: Robert Montgomery     Ph.
(242) 362-4163     Fx. (242) 362-4565

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)      Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

3

--------------------------------------------------------------------------------

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed replaced with a valid and enforceable
provision, which comes as close as possible to the economic purpose of the
invalid, void or unenforceable provision, and the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                                       

          Ian McBean 
          President, CEO and Director




4

--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT


1,000,000 SHARES OF SERIES A COMMON STOCK
OF
AUROR CAPITAL CORP.

          THIS CERTIFIES THAT, VANTECH SECURITIES LTD or their successors and
assigns, ("Holder") is entitled to purchase, subject to the terms and conditions
hereof, up to a total of ONE MILLION (1,000,000) shares of the Common Stock
("Shares") of AUROR CAPITAL CORP., a Nevada Corporation (the "Corporation"),
upon exercise of this Warrant along with presentation of the full purchase price
due for such Shares. The purchase price of the Shares is equal to $0.20 per
share (the "Exercise Price"). Notwithstanding anything to the contrary contained
herein, this Warrant shall expire at 5:00pm Eastern Time on January 21, 2013
(the “Termination Date”).

          1.      Exercise of Warrants. The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $0.20 per share, subject to adjustment as provided herein
(the “Exercise Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Exercise
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased. Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

          2.      Reservation of Warrant Shares. The Corporation agrees that,
prior to the expiration of this Warrant, it will at all times have authorized
and in reserve, and will keep available, solely for issuance or delivery upon
the exercise of this Warrant, the number of Warrant Shares as from time to time
shall be issuable by the Corporation upon the exercise of this Warrant.

          3.      No Stockholder Rights. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Corporation.

          4.      Adjustment of Exercise Price and Number of Shares Deliverable
Upon Exercise of Warrant. The Exercise Price and the number of Shares
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of the events enumerated in this paragraph.

          (a)      In case the Corporation shall at any time after the date of
this Warrant:

          (i)      Pay a dividend of its shares of its Common Stock or make a
distribution in shares of its Common Stock with respect to its outstanding
Common Stock;

          (ii)      Subdivide its outstanding shares of Common Stock;

          (iii)      Combine its outstanding shares of Common Stock; or

          (iv)      Issue any other shares of capital stock by reclassification
of its shares of Common Stock, the number and kind of shares purchasable upon
the exercise of this Warrant at the time of the record date of such dividend,
subdivision, combination, or reclassification shall be adjusted so that Holder
shall be entitled to receive the aggregate

--------------------------------------------------------------------------------

number and kind of shares which, if this Warrant had been exercised prior to
such event, Holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination, or
reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur.

                      (b)      Whenever the number or kind of shares purchasable
upon the exercise of this Warrant is adjusted, the Exercise Price per share
payable upon exercise of this Warrant shall be proportionately adjusted by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction, the numerator of which shall be the number of shares purchasable upon
exercise of the Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares purchasable immediately
thereafter.

                      (c)      In case of any reorganization of the Corporation,
or in case of any reclassification or change of outstanding Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or split-up or combination of the Common Stock), or in
case of any consolidation or merger of the Company with or into another entity
(other than a consolidation or merger with a subsidiary or a continuing
corporation), or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Corporation, then, as a condition of
such reorganization, reclassification, change, consolidation, merger, sale, or
conveyance, the Corporation or such successor or purchasing entity, as the case
may be, shall forthwith provide to Holder a supplemental warrant (the
"Supplemental Warrant") which will make lawful and adequate provision whereby
Holder shall have the right thereafter to receive, upon exercise of such
Supplemental Warrant, the kind and amount of shares and other securities and
property which would have been received upon such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance by a holder
of a number of shares of Common Stock equal to the number of Shares issuable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification, change, consolidation, merger, sale, or conveyance. Such
Supplemental Warrant shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for herein.
The above provisions shall similarly apply to successive reorganizations,
reclassifications, and changes of Common Stock and to successive consolidations,
mergers, sales, or conveyances.

          5.      Partial Exercise. In the event Holder shall exercise this
Warrant as to only a portion of the Shares covered hereby, a new warrant for the
remaining purchasable shares will be issued at the time of such partial
exercise.

          6.      Transfer. The Warrant may only be transferred prior to
Termination Date in the same manner as shares of the Common Stock may be
transferred under the terms of the By-laws of the Corporation, as currently in
effect. Holder acknowledges that the securities represented by this Warrant and
the Common Stock issuable upon exercise of this Warrant have not been registered
under the Securities Act of 1933 or qualified under the Securities laws of any
state, and may only be transferred or issued in compliance with such laws.

          7.      Legend and Stop Transfer Orders. Unless the Warrant Shares
have been registered under the Securities Act, upon exercise of any part of the
Warrant, the Corporation shall instruct its transfer agent to enter stop
transfer orders with respect to such Warrant Shares, and all certificates or
instruments representing the Warrant Shares shall bear on the face thereof
substantially the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION

2

--------------------------------------------------------------------------------

STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

          8.      Notices. All written notices, demands, or requests of any
kind, which either party may be required or any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or receipt of facsimile transmission, or two (2)
days after mailing. All such notices, demands, and requests shall be delivered
as follows:

  If to the Company: AUROR CAPITAL CORP.     39555 Orchard Hill Place,     Suite
600 PMB 6096     Novi, Michigan 48375     Attn: Ian McBean     Ph. (248)
893-4538     Fx. (888) 682-3038         If to the Holder: VANTECH SECURITIES LTD
    P.O. Box C.B. 13997     Nassau, Bahamas     Attn: Robert Montgomery     Ph.
(242) 362-4163     Fx. (242) 362-4565

          9.      Governing Law; Jurisdiction and Venue. This Warrant shall be
governed by the laws of the State of Nevada, without regard to conflicts or
choice of law rules or principles. Each of the Company and the Holder submits to
the jurisdiction and venue of the federal and state courts of Nevada to resolve
all issues that may arise out of or relate to this Warrant.

          10.      Arbitration. In the event that a dispute arises between the
Corporation and the holder of this Warrant as to any matter relating to this
Warrant, the matter shall be settled by arbitration in Clarke County, Nevada in
accordance with the Rules of the American Arbitration Association and the award
rendered by such arbitrator(s) shall not be subject to appeal and may be entered
in any federal or state court located in Clarke County, Nevada, having
jurisdiction thereof, and actions or proceedings shall be brought in no other
forum or venue.

          11.      Miscellaneous.

          (a)     Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder hereof.

          (b)      U.S. Dollars. All references in this Warrant to “dollars” or
“$” shall mean the U.S. dollar.

          (c)      Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall make an
adjustment therefore in cash on the basis of the fair market value per share of
Common Stock, as determined in good faith by the Board.

          (d)      Counterparts. This agreement may be executed in counterparts,
and any such executed counterpart shall be, and shall be deemed to be, an
original instrument.

3

--------------------------------------------------------------------------------

          (e)      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, it shall be deemed replaced with a valid and enforceable
provision, which comes as close as possible to the economic purpose of the
invalid, void or unenforceable provision, and the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

          (f)      Successors and Assigns. This Agreement shall be binding on,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

          (g)      Survival. The representations, warranties and covenants made
by the parties hereto shall survive the execution and delivery of this
Agreement.

          (h)      No Stockholder Rights. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the Warrant Shares, including without limitation the right to vote the Warrant
Shares, receive dividends or other distributions thereon, or be notified of a
stockholder meeting or receive any notice or communication regarding the
business or affairs of the Company.

          IN WITNESS WHEREOF, the Corporation has caused this Warrant to be
executed by its duly authorized officers and the corporate seal hereunto affixed
on this 21st day of January 2010.

AUROR CAPITAL CORP.
a Nevada Corporation


By:      /s/ Ian McBean                                                       

          Ian McBean 
          President, CEO and Director




4

--------------------------------------------------------------------------------